CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated January 26, 2015, relating to the financial statements and financial highlights ofConsilium Emerging Market Small Cap Fund, a series of Managed Portfolio Series, for the period December 30, 2013 (commencement of operations) through November 30, 2014, and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ Cohen Fund Audit Services Cohen Fund Audit Services, Ltd. Cleveland, Ohio March 25, 2015
